 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 1 of 33 PageID #:3307




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LETTUCE ENTERTAIN YOU ENTERPRISES,
INC.; 12 W. ELM LLC d/b/a SPARROW;
CHICAGO SCOOPS LLC; GIBSONS L.L.C.;
GOLDEN FIVE, INC.; G DOCK, LLC d/b/a
HARBOR CHICAGO; HOT ASIAN BUNS, LLC
d/b/a WOW BAO; HUBBARD HOUSE
RESTAURANT LLC d/b/a/ HUBBARD INN; JB          Case No. 20-cv-05140
AT RIVER NORTH d/b/a OLD CROW
SMOKEHOUSE; JK SHIELDS LLC d/b/a SMYTH         Hon. Robert M. Dow, Jr.
& THE LOYALIST; MAC PARENT, LLC;
MANNY’S COFFEE SHOP, INC. d/b/a MANNY’S
CAFETERIA & DELICATESSEN; NOODLES &
COMPANY; ROTI RESTAURANTS, INC.; RPDC
ILLINOIS LLC d/b/a ROBERT’S PIZZA AND
DOUGH COMPANY; EPIC BURGER, INC.;
FAST SANDWICH HOLDINGS INC.; 2263 N.
LINCOLN CORP. d/b/a THE DIME; BANGERS &
LACE CHICAGO LLC d/b/a BANGERS & LACE
CHICAGO; DDMB INC. d/b/a EMPORIUM
ARCADE BAR; R.F.R., INC. d/b/a GOLDEN
CORRAL RESTAURANT; SARDHARIA
BROTHERS, INC. d/b/a TANDOOR CHAR
HOUSE; SECOND VENTURE LLC d/b/a L3
HOSPITALITY GROUP; WELL DONE
HOSPITALITY GROUP,DDMB2 LLC d/b/a
EMPORIUM ARCADE BAR; BANGERS & LACE
EVANSTON, LLC d/b/a BANGERS & LACE;
BANGERS & LACE ROSCOE VILLAGE LLC
d/b/a KITE STRING CANTINA; BARNBQ LLC
d/b/a OLD GROUNDS SOCIAL; BUCKTOWN
DYSFUNCTIONAL PUB, INC.; DB STATE LLC
d/b/a DOUGH BROS; DUSABLE MUSEUM OF
AFRICAN AMERICAN HISTORY, INC.;
DIVISION STREET CAFÉ LLC d/b/a LITTLE
VICTORIES; FULTON PEORIA PARTNERS LLC
d/b/a EMPORIUM ARCADE BAR; GC
LOOMINGDALE, LLC; HUBBARD STEAK, LLC

                                       i
  Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 2 of 33 PageID #:3308




d/b/a JOY DISTRICT; CHICAGO ACADEMY OF
SCIENCES / PEGGY NOTEBAERT NATURE
MUSEUM; JO-KIM LOUNGE CORP. d/b/a
HAPPY’S BAMBOO BAR AND LOUNGE;
LOGAN SQUARE TAVERN LLC D/B/A SPILT
MILK; NAS RESTAURANT GROUP, INC. d/b/a
MIXED GREENS; PRIMOS LLC d/b/a HVAC
PUB; SAN BENEDETTO, LLC d/b/a JULIET’S;
and URBAN PLATES LLC,

                         Plaintiffs,
vs.

EMPLOYERS INSURANCE COMPANY OF
WAUSAU, AFFILIATED FM INSURANCE
COMPANY; ARGONAUT GREAT CENTRAL
INSURANCE COMPANY; BADGER MUTUAL
INSURANCE COMPANY; THE CHARTER OAK
FIRE INSURANCE COMPANY; THE
CINCINNATI INSURANCE COMPANY;
CITIZENS INSURANCE COMPANY OF
AMERICA; HARTFORD FIRE INSURANCE
COMPANY; ILLINOIS CASUALTY COMPANY;
OHIO SECURITY INSURANCE COMPANY;
NORTH AMERICAN ELITE INSURANCE
COMPANY; SENTINEL INSURANCE
COMPANY, LIMITED; SOCIETY INSURANCE;
SPECIALTY RISK OF AMERICA d/b/a SPRISKA;
STARR SURPLUS LINES INSURANCE
COMPANY; SECURA SUPREME INSURANCE
COMPANY; TWIN CITY FIRE INSURANCE
COMPANY; VIGILANT INSURANCE
COMPANY; and ZURICH AMERICAN
INSURANCE COMPANY,

                           Defendants.




                                         ii
    Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 3 of 33 PageID #:3309




            CERTAIN DEFENDANTS’1 JOINT OPPOSITION IN RESPONSE

                        TO PLAINTIFFS’ MOTION TO REMAND




1
   The Certain Defendants submitting this joint brief are: Employers Insurance Company of
Wausau, Ohio Security Insurance Company, Affiliated FM Insurance Company, Badger Mutual
Insurance Company, The Charter Oak Fire Insurance Company, The Cincinnati Insurance
Company, Citizens Insurance Company of America, Hartford Fire Insurance Company, North
American Elite Insurance Company, Sentinel Insurance Company, Ltd., Society Insurance, Twin
City Fire Insurance Company, and Vigilant Insurance Company.
_____
                                            iii
  Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 4 of 33 PageID #:3310




                                      TABLE OF CONTENTS


Table of Authorities……………………………………………………………………....                                                      v

Introduction………………………………………………………………………………...                                                           1

Procedural Background………………………………………………………………….                                                         3

Analysis……………………………………………………………………………………..                                                              5

I. There Is Complete Diversity of Citizenship........................................................   5

        A.      The Fraudulent Joinder Doctrine Applies…………………………….                                     5

        B.      Fraudulent Misjoinder Also Applies To Defeat Remand…..……….                              11

                1.      The Fraudulent Misjoinder Doctrine…………………………...                                 11

                2.      The Doctrine Should Be Adopted In This Unprecedented
                        Case…………………………………………………………………                                                   14

                3.      The Fraudulent Misjoinder Rule Applies In This Case……..                         21

II. Plaintiffs’ Unprecedented Action Will Not Promote Efficiency, Judicial
    Economy, Cost Savings and Lead To Quick Decisions On The Merits……..                                 22

III. Public Policy Strongly Favors Federal Diversity Jurisdiction By
     Disregarding The Improperly Joined Parties……………...…………………..…                                       24

Conclusion………………………………………………………………………………….                                                              25




                                                    iv
  Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 5 of 33 PageID #:3311




                               TABLE OF AUTHORITIES

Cases

Alabama Southern Railway Co. v. H.C. Thompson, 200 U.S. 206 (1906).........       5

Asher v. Minnesota Mining and Mfg. Co., 2005 WL 1593941 (E.D. Ky. 2005)..         12, 13,
                                                                                  20,22

In re Benjamin Moore & Co., 318 F.3d 626 (5th Cir. 2002)……………………....              13

Brietner v. Merck & Co., Inc., 2019 WL 316026 (D.N.J. Jan. 24, 2019)………..         13, 20

Bristol-Myers Squibb Co. v. Superior Ct., 137 S. Ct. 1773 (2017)…………….            6, 7, 8,
                                                                                  9, 11

Bunnell v. Oklahoma MH Properties, LP, 2012 WL 12863916 (W.D. Ok. May
  11, 2012)…………………………………………………………………………..                                         13

Burns v. Western Southern Life Ins. Co., 298 F. Supp. 2d 401 (S.D.W.V.
   2004)……………………………………………………………………………….                                           13, 22

Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000)…………………….              12

Conrad Wecker v. National Enameling & Stamping Co., 204 U.S. 176 (1907).. 5

Creighton v. Bristol-Myers Squibb & Co., 2013 WL 12333214 (N.D. Ill. May
   5, 2013)……………………………………………………………………………. 15

Destiny Health, Inc. v. Connecticut Gen. Life Ins. Co., 741 F. Supp. 2d 901
  (N.D. Ill. 2010)…………………………………………………………………….. 3

In re Diet Drugs, No. 1203, 1999 WL 554584 (E.D. Pa. July 16, 1999)………..          13, 23

Elrod v. Bayer Corp., 2020 WL 4284416 (N.D. Ill. July 27, 2020)………………             20

Emil Buck & Sons, Inc. v. Int’l Press Servs., Inc., 1986 WL 7668 (N.D. Ill.
  June 27, 1986)……………………………………………………………………. 20

First Merit Bank v. Grasso, 2012 WL 3308737 (N.D. Ill. 2012)………………….              15

In re Fosamax (Alendronate Sodium) Prod. Liab. Litig. (No. II), 2012 WL
    1118780 (D.N.J. Apr. 3, 2012), aff’d, 751 F.3d 150 (3d Cir. 2014)..……......   12, 13,
                                                                                  20

Garbie v. DaimlerChrysler Corp., 211 F.3d 407 (7th Cir. 2000)…………………. 10, 11

Gottlieb v. Westin Hotel Co., 990 F.2d 323, 327 (7th Cir. 1993)………………… 16



                                            v
  Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 6 of 33 PageID #:3312




Greene v. Wyeth, 344 F. Supp. 2d 674 (D. Nev. 2004)………………………….                  13, 21,
                                                                                22

Guidant Corp. Implantable Defibrillators Prod. Liab. Litig., 2007 WL 2572048
  (D. Minn. Aug. 30, 2007)…………………………………………………………                                20

Hughes v. Sears, Roebuck and Co., 2009 WL 2877424 (N.D.W.Va. Sept. 3,
  2009)……………………………………………………………………………….                                          13, 21

Legg v. Wyeth, 428 F.3d 1317 (11th Cir. 2005)…………………………………… 5

Lerma v. Univision Commc’ns, Inc., 52 F. Supp. 2d 1011 (E.D. Wis. 1999)…..      5

Livingston v. Hoffman-La Roche, Inc., 293 F. Supp. 3d 760 (N.D. Ill. 2018)…..   18, 19

McKinney v. Bd. of Trustees of Maryland Cmt. Coll., 955 F.2d 924 (4th Cir.
  1992)……………………………………………………………………………….                                          5

Midland Mgmt. Co. v. Am. Alternative Ins. Corp., 132 F. Supp. 3d 1014 (N.D.
   Ill. 2015)……………………………………………………………………………                                      5, 16

Milliet v. Liberty Mut. Ins. Co., 2008 WL 147821 (E.D.La. Jan. 11, 2008)……..    13

Poulos v. Naas Foods, Inc., 959 F.2d 69 (7th Cir. 1992)…………………………               7, 16

Reed v. American Med. Sec. Group, 324 F. Supp. 2d 798 (S.D. Miss. 2004)… 13

In re Rezulin Prod. Liab. Litig., 168 F. Supp. 2d 136 (S.D.N.Y. 2001)…………. 13, 22

Rutherford v. Merck & Co., Inc., 428 F. Supp. 2d 842 (S.D. Ill. 2006)………….      19, 20

Sandy Point Dental, PC v. Cincinnati Ins. Co., No. 20 CV 2160, 2020 WL
  5630465, at *1 (N.D. Ill. Sept. 21, 2020)……………………………………….                     23

Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752 (7th Cir. 2009)…………….       5, 20

Schwartz v. State Farm Mut. Auto Ins. Co., 174 F.3d 875 (7th Cir. 1999)……... 5

Smith v. Nationwide Mut. Ins. Co., 286 F. Supp. 2d 777 (S.D. Miss. 2003)…… 13

Sutton v. Davol, Inc., 251 F.R.D. 500 (E.D. Cal. 2008)…………………………..              13, 20

Tapscott v. MS Dealer Service Corp., 77 F.3d 1353 (11th Cir. 1996)…………..        12, 13,
                                                                                22

In re Testosterone Replacement Therapy Prod. Liab. Litig. Coordinated
    Pretrial Proceedings, 164 F. Supp. 3d 1040 (N.D. Ill. 2016)………………... 6

Townsel v. DISH Network, 668 F.3d 967 (7th Cir. 2012)…………………………                 14


                                          vi
  Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 7 of 33 PageID #:3313




Vogel v. Merck & Co., Inc., 476 F. Supp. 2d 996 (S.D. Ill. 2007)……………….. 17

In re Yasmin & Yaz (Drospirenone) Mktg., Sales Pracs. & Prod. Liab. Litig.,
    779 F. Supp. 2d 846 (S.D. Ill. 2011)……………………………………………. 8, 9, 10



Statutes & Court Rules

28 U.S.C. § 1441……………………………………………………………………..                                      19

28 U.S.C. § 1446……………………………………………………………………..                                      16, 19

28 U.S.C. § 1447……………………………………………………………………..                                      19

735 ILCS 5/2-404…………………………………………………………………….. 20

735 ILCS 5/2-405……………………………………………………………………                                        20

Fed. R. Civ. Pro. 20(a)……………………………………………………………….                                  21



Other Authorities

Fisher, Jeff, Everybody Plays the Fool, Sometimes; There's No Exception to
   the Rule: Procedural Misjoinder Is Not an Exception to the Voluntary-
   Involuntary Rule, 60 Baylor L. Rev. 993 (2008)……..………………………... 14, 18,
                                                                                   19, 22
Hines, Laura J. & Gensler, Steven S., Driving Misjoinder: The Improper Party
   Problem in Removal Jurisdiction, 57 Ala. L. Rev. 779 (2006)……….…........ 14, 18,
                                                                                   19, 21
Percy, E. Farish, Defining the Contours of the Emerging Fraudulent
   Misjoinder Doctrine, 29 Harv. J.L. & Pub. Pol'y 569 (2006)……................... 14, 18,
                                                                                   19, 20,
                                                                                   22




                                            vii
  Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 8 of 33 PageID #:3314




                                      Introduction

      Plaintiffs’ counsel has improperly chosen to file – in a single action in state court

– a lawsuit by 42 separate and unrelated insureds against 19 separate insurance

companies, involving separate and unrelated alleged losses and insurance contracts.

The case involves over 710 locations, in 38 states, as well as in British Columbia.

Plaintiffs argue that executive orders, proclamations, and guidelines in these 38

separate states, and countless counties and municipalities, caused physical damage to

the 710 plus locations. Each Plaintiff contracted with a single Defendant insurer.

      This lawsuit is an attempt to wrongfully consolidate numerous unrelated claims

by each individual Plaintiff against its respective Defendant insurer into one action by

improperly joining the many separate Plaintiff insured-Defendant insurer pairs. This

combined improper joinder of parties and improper joinder of claims is “fraudulent

consolidation.” In this lawsuit, in almost every instance, there is complete diversity

between the insured Plaintiff and its respective individual Defendant insurer. Plaintiffs

are now seeking to use the fraudulent consolidation of certain non-diverse Plaintiff-

Defendant pairs into one action with numerous other diverse Plaintiff-Defendant pairs in

an effort to extinguish the rights to removal of the otherwise diverse Defendant insurers.

The Judicial Panel on Multidistrict Litigation recently denied the requests of a multitude

of insureds to consolidate hundreds of federal cases against numerous insurers into a

single, industry-wide MDL. The same result is called for here.

      Plaintiffs’ Motion to Remand should be denied because this Court has subject

matter jurisdiction. As explained below, this Court should disregard the citizenship of

the non-diverse parties in the few non-diverse Plaintiff-Defendant pairs, by applying the

doctrine of fraudulent joinder. Each of the individual Plaintiffs can only plead a viable
    Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 9 of 33 PageID #:3315




cause of action against one of the individual Defendants.                  For example, Lettuce

Entertain You Enterprises, Inc. cannot and does not even purport to plead a cause of

action against any Defendant except Employers Insurance Company of Wausau. This

lawsuit is nothing but a transparent device to deprive diverse Defendants of their right to

remove their cases to federal court. Accordingly, the Motion to Remand should be

denied on this basis alone.

        Since the fraudulently joinder doctrine clearly applies, the Court does not need to

rule on whether the doctrine of fraudulent misjoinder also applies. Nevertheless, it also

does apply in this unprecedented case. Despite the fact that the fraudulent misjoinder

doctrine has not been adopted by Northern District courts, in this very unique case, this

Court should follow the lead of courts in other Circuits and adopt and apply it here.

Simply put, these parties and claims are misjoined under the Federal Rules of Civil

Procedure. The claims between each Plaintiff and its respective individual insurer

Defendant have no connection to the transactions involving the other Plaintiffs and

Defendants. Other courts have applied the doctrine of fraudulent misjoinder to deny

remand in circumstances of misjoinder even less egregious than this case.

        Counsel for Plaintiffs reported to Crain’s Chicago Business that this is the

“mother of all such” Covid-19 insurance suits and that the “scope of this lawsuit—the

number of parties and their combined national reach—is unprecedented for its type.”

See ECF # 18-2. Unprecedented – yes.2 Proper under joinder rules – No. Designed


2
 On August 4, 2020, however, a few days after filing this suit, counsel for Plaintiffs filed a similar
suit in state court in New York: Abruzzo Docg, Inc., et al. v. Acceptance Indemnity Insurance
Company, et al., No.514089/2020 (Supreme Court of New York, Kings County). Counsel’s
original complaint improperly joined 45 plaintiff insureds and 25 defendant insurers. On August
25, 2020, counsel filed a 239-page, 984 paragraph Amended Complaint, which now includes 94
plaintiff insureds and 41 defendant insurers, including 7 insurers who are citizens of New York.

                                                  2
    Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 10 of 33 PageID #:3316




solely to improperly bar non-diverse Defendants from exercising their statutory right of

removal – absolutely.      As this Court has stated, “[w]here removal is permissible, a

defendant possesses an important statutory right to transfer the case to a federal forum.

A plaintiff cannot defeat that right because it would rather litigate in state court.” Destiny

Health, Inc. v. Connecticut Gen. Life Ins. Co., 741 F. Supp. 2d 901, 906 (N.D. Ill. 2010).

Here, the statutory right of the Defendants must be protected, and Plaintiffs’ Motion to

Remand should be denied.

                                  Procedural Background

         Plaintiffs filed their Complaint in the Circuit Court of Cook County on July 30,

2020. The Complaint is 160 pages with 657 separately numbered paragraphs. (ECF #

1-1, the “Complaint”.) Exhibit A to the Complaint is an Appendix, which is 45 pages

long. (ECF # 55-2.) The Appendix lists each of the Plaintiffs, their respective business

names, locations, policy numbers, and single insurer. The Appendix lists 627

“locations”, however, 83 of those have the notation that there are multiple locations at a

specific “location”. Accordingly, there are at least 710 locations or properties at issue in

this case. Plaintiffs also allege the state of incorporation and principal place of business

of each of the Plaintiffs and Defendants. (Complaint, ¶¶ 19-79.)

         Plaintiffs have alleged causes of action against only four (4) companies who they

allege are incorporated in and/or have their principal place of business in Illinois:

Argonaut Great Central Insurance Company; Illinois Casualty Company; Specialty Risk

of America d/b/a Spriska; and Zurich American Insurance Company.3 (Complaint, ¶¶



On September 4, 2020, the case was removed to the United States District Court for the
Eastern District of New York, Case No. 20-cv-04160.
3
    As to these four insurance companies, of the at least 710 locations in the Appendix to the

                                               3
 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 11 of 33 PageID #:3317




62, 69, 75, 79.) For the first three insurers, their respective Plaintiff-insureds are alleged

to be Illinois citizens.4 As to Zurich, the insured is Urban Plates LLC (alleged to be a

citizen of Delaware and California). (Complaint, ¶¶ 59, 312.) For purposes of diversity,

Zurich is a citizen of Illinois and New York (Complaint, ¶ 78), and, therefore, there is

diversity between Zurich and its insured.

        Once the improperly joined parties are correctly disregarded for purposes of

diversity jurisdiction, there is complete diversity between all Plaintiffs and all

Defendants, with one immaterial exception. As pled, Plaintiff R.F.R., Inc. d/b/a Golden

Corral Restaurant, is a Missouri corporation with a principal place of business in

Farmington, Missouri.      (Complaint, ¶ 53.)     R.F.R. is insured by Secura Supreme

Insurance Company, incorporated and with its principal place of business in Wisconsin,

so there is diversity between this plaintiff and its insurer defendant. (Complaint, ¶¶ 72,

352.)   While Plaintiffs allege that North American Elite Insurance Company (“North

American Elite”) is a New Hampshire corporation, with its principal place of business

alleged to be in Kansas City, Missouri (Complaint, ¶ 71), North American Elite insures

Mac Parent LLC (alleged to be a Delaware limited liability company with a principal

place of business in Denver, Colorado), and does not insure R.F.R. (Complaint, ¶¶ 48,

255.) Thus, although both R.F.R. and North American Elite are alleged to be residents

of Missouri, R.F.R. has no possible cause of action against North American Elite.

Further, North American Elite has asserted that its principal place of business is New


Complaint, only 33 were insured by these Defendants, which is 4.6% of all the locations
involved in the case. As to the three Illinois Defendants who do not have diversity with their
insureds, there are only 14 locations, which is 1.9% of all the locations involved in the case.
4
  For Argonaut, the insured is Gibsons (Complaint, ¶¶ 38, 172); for Illinois Casualty, the
insureds are Jo Kim Lounge, Primos, San Benedetto, and Sardharia Brothers (Complaint, ¶¶
45-52, 56, 57, 216, 224, 376, 384); and for Specialty Risk, the insured is Hubbard Steak
(Complaint, ¶¶ 42, 360).

                                              4
     Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 12 of 33 PageID #:3318




York, not Missouri. (See ECF # 134, ¶¶ 3-4.) Accordingly, the fact that R.F.R. is a

Missouri corporation and North American Elite allegedly has its principal place of

business in Missouri does not defeat diversity jurisdiction here.

                                              Analysis

I.       There Is Complete Diversity of Citizenship

         A.     The Fraudulent Joinder Doctrine Applies

         Over 100 years ago, the Supreme Court emphasized that federal courts “should

not sanction devices intended to prevent removal to a Federal court where one has that

right, and should be equally vigilant to protect the right to proceed in Federal court . . . .”

Conrad Wecker v. National Enameling & Stamping Co., 204 U.S. 176, 186 (1907).5

         Since that time, the doctrine of fraudulent joinder has been employed by federal

courts to protect defendants’ rights with regard to removal. In applying the fraudulent

joinder doctrine, a district court may disregard, for jurisdictional purposes, the

citizenship of non-diverse defendants against whom only non-viable claims are

asserted. Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 763 (7th Cir. 2009);

Schwartz v. State Farm Mut. Auto. Ins. Co., 174 F.3d 875, 878 (7th Cir. 1999); Midland

Mgmt. Co. v. Am. Alternative Ins. Corp., 132 F. Supp. 3d 1014, 1021 (N.D. Ill. 2015).

         The fraudulent joinder doctrine applies with equal force to ignore the citizenship

of plaintiffs who assert non-viable claims against a single defendant. Lerma v. Univision

Commc’ns, Inc., 52 F. Supp. 2d 1011, 1027 (E.D. Wis. 1999) (removal was proper

5
  See also that “[f]ederal courts may and should take such action as will defeat attempts to
wrongfully deprive parties entitled to sue in the [f]ederal courts of those protections of their rights
in those tribunals”); Legg v. Wyeth, 428 F.3d 1317, 1325 (11th Cir. 2005), citing McKinney v.
Bd. of Trustees of Maryland Cmt. Coll., 955 F.2d 924, 928 (4th Cir. 1992) (“The removal process
was created by Congress to protect defendants. Congress ‘did not extend such protection with
one hand, and with the other give plaintiffs a bag of tricks to overcome it.’”)



                                                  5
    Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 13 of 33 PageID #:3319




because two plaintiffs were fraudulently joined and “disregarded for diversity jurisdiction

purposes”); In re Testosterone Replacement Therapy Prod. Liab. Litig. Coordinated

Pretrial Proceedings, 164 F. Supp. 3d 1040, 1045 (N.D. Ill. 2016) (noting that citizenship

of fraudulently joined plaintiffs could be disregarded).6

        The Supreme Court recently clarified that jurisdiction must be evaluated between

each plaintiff-defendant pair. See Bristol-Myers Squibb Co. v. Superior Ct., 137 S. Ct.

1773, 1778-81 (2017). In Bristol-Myers Squibb, residents of California and 33 other

states brought suit in California state court against a non-California manufacturer of the

drug Plavix. Id. The manufacturer moved to dismiss the non-California plaintiffs’ claims

due to a lack of specific personal jurisdiction over the manufacturer in California.7 Id.

The non-California plaintiffs without specific personal jurisdiction sought to piggyback

onto the jurisdiction by the California-plaintiffs who did have specific jurisdiction over the

manufacturer.       Id.   The Supreme Court rejected the attempt at jurisdictional-

piggybacking, reasoning that the “mere fact that other plaintiffs were prescribed,

obtained, and ingested Plavix in California—and allegedly sustained the same injuries

as did the nonresidents—does not allow the State to assert specific jurisdiction over the

nonresidents’ claims.” Id. Rather, whether jurisdiction existed between each individual

plaintiff-defendant dispute was determined on its own without regard to whether


6
  Plaintiffs’ motion to remand makes a half-hearted attempt to distinguish In re Testosterone
(cited in Zurich’s motion to sever, ECF # 67 at 7) on the basis that the court dismissed the case
for lack of personal jurisdiction, but the Court did so first by examining whether certain plaintiffs
had valid claims against the defendant – that is, by applying the fraudulent joinder doctrine to
the plaintiffs. Plaintiffs here do not actually challenge the conclusion that the fraudulent joinder
doctrine applies to all parties, both defendants and plaintiffs.
7
  The non-California plaintiffs did not allege that they obtained Plavix through California
physicians or from any other California source, nor did they claim that they were injured by
Plavix in California or treated for injuries in California. Id. at 1778.



                                                 6
    Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 14 of 33 PageID #:3320




jurisdiction existed over other plaintiff-defendant pairs.            Accordingly, Bristol-Myers

Squibb stands for the proposition that jurisdiction is determined with respect to each

individual plaintiff-defendant pair and without regard to the jurisdiction status other

parties.8

        Here, plaintiffs are seeking to do what Bristol-Myers Squibb prohibited, but in

reverse. They are seeking to destroy jurisdiction, rather than obtain it, by having some

plaintiffs who are diverse from their insurers piggyback onto the lack of diversity

between other plaintiffs and other insurers, essentially asking the Court to ignore the

jurisdiction of their own claim-pair by fraudulently consolidating all of the disputes

together. This isn’t permitted either. Bristol-Myers Squibb requires jurisdiction to be

determined by examining each claim-pair. Jurisdiction cannot be created or destroyed

for any particular plaintiff-defendant pair by ignoring the pair itself and relying on the

citizenship of other parties that happen to have been wrongfully joined to their dispute.

        The fact that Plaintiffs’ complaint is rife with fraudulently joined claims is not

contested in Plaintiffs’ motion to remand, nor could it be. A Plaintiff obviously has no

claim against a Defendant from whom it did not purchase an insurance contract. While

it is Defendants’ burden to establish fraudulent joinder, doing so does not require

negating hypothetical liability when there is plainly no viable claim against a party. See,

e.g., Poulos v. Naas Foods, Inc., 959 F.2d 69, 74 (7th Cir. 1992) (“If [Plaintiff’s] theory

were right, he could defeat diversity jurisdiction by joining his grandmother as a

8
  Bristol-Myers Squibb rejected the effort of certain plaintiffs in that case to ignore the basis of
their claims against the defendant for purposes of specific personal jurisdiction. While the case
dealt with personal jurisdiction, its logic stands with equal force as to subject-matter jurisdiction,
requiring that basis of jurisdiction to be examined as to each claim-pair. This is the logic behind
the fraudulent joinder doctrine generally, requiring claim-pairs to be examined individually and
disregarding citizenship that would otherwise destroy subject-matter jurisdiction when a
particular claim-pair is non-viable.

                                                  7
 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 15 of 33 PageID #:3321




defendant—surely some set of facts might make her liable”). Instead of contesting that

individual Plaintiff-Defendant pairs each have 41 Plaintiffs and 18 Defendants

fraudulently joined to them, Plaintiffs seek to excuse the fraudulent joinder by asking the

Court to ignore the jurisdictional analysis between the Plaintiff-Defendant pairs with a

“real” dispute between them. For this reason, Plaintiffs’ claims for declaratory judgment

and unjust enrichment that are styled as “all Plaintiffs v. all Defendants” also cannot

realign the parties or destroy the individual insured-insurer Plaintiff-Defendant pairs to

defeat jurisdiction, as the only “real” or valid claims in this case that can be considered

for this Court’s jurisdictional analysis exist between the individual claim-pairs.

       Plaintiffs’ principal authority for asking courts to put their head in the sand and

allow fraudulent consolidation is a case involving facts remarkably similar to Bristol-

Myers Squibb, but decided six years earlier by the Southern District of Illinois. See In re

Yasmin & Yaz (Drospirenone) Mktg., Sales Pracs. & Prod. Liab. Litig., 779 F. Supp. 2d

846, 848-49 (S.D. Ill. 2011). In Yasmin, residents of California and 11 other states

brought suit in California state court against a non-California drug manufacturer and a

California distributor.   Id.   Defendants removed, the case was transferred to the

Southern District of Illinois, and plaintiffs moved to remand. Id. The court explained that

three California plaintiffs had a viable cause of action against the California distributor

and all of the plaintiffs’ claims were misjoined because the plaintiffs purchased the

drugs from different pharmacies at different times and, thus, their claims did not arise

out of the same transaction or occurrence. Id. at 852-56. Because there were viable

claims between non-diverse parties, the court concluded that it had to remand even

though diverse plaintiffs (from Georgia, Michigan, Tennessee, South Dakota, and North

Carolina) also asserted claims against the California distributor, and even though the

                                              8
 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 16 of 33 PageID #:3322




court believed those claims were not properly joined with those of the non-diverse

plaintiffs. Id. at 851-52. The court did not rule on “fraudulent joinder,” because any non-

viable claims were asserted against a diverse defendant, and did not affect the court’s

jurisdiction. Id. at 852. The court found it “troubling” that the plaintiffs engaged in

“tactical gamesmanship” that “wrongfully blocks defendants’ access to federal courts” by

improperly joining the disputes between diverse plaintiffs and defendants with disputes

between non-diverse plaintiffs and defendants.        Id. at 856.    The court stated that

“[u]nfortunately, at this time, the Court does not have the authority to remedy the

misjoinder,” finding itself powerless to stop the jurisdictional-shenanigans. Id. at 857.

       Unlike Yasmin, this Court is not powerless to stop the much more egregious

procedural abuses in this case, which involve not only misjoinder but also fraudulent

joinder. Bristol-Myers Squibb was decided six years after Yasmin and makes clear that

district courts have the power to and, indeed, must evaluate jurisdiction by claim-pair.

Had Yasmin been able to rely on Bristol-Myers Squibb, it could have examined the

jurisdictional basis of each claim-pair and could have rejected the “tactical

gamesmanship” of the plaintiffs by remanding the disputes between the California

plaintiff and California distributor and retaining jurisdiction over the disputes between the

Georgia, Michigan, Tennessee, South Dakota, and North Carolina plaintiffs and the

California distributor. Just as Bristol-Myers Squibb does not permit establishment of

jurisdiction over a defendant by improperly consolidating claims, neither does it permit

destruction of jurisdiction by improperly consolidating claims.        Severance naturally

follows from the recognition that claims are improperly combined.

       In addition, Yasmin is distinguishable from the present case. In Yasmin, it was

undisputed that several California plaintiffs asserted “real” claims against the California

                                             9
 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 17 of 33 PageID #:3323




distributor that destroyed diversity. By contrast, in the present case, there are zero

plaintiffs asserting “real” claims against Employers, Hartford, Starr, North American,

Sentinel, Affiliated, Secura, Vigilant, Citizens, Zurich, Cincinnati, Badger, Charter Oak,

Ohio Security, Twin City, and Society that are citizens of the same state(s) as those

insurers.   Therefore, diversity jurisdiction exists over the disputes between these

insurers and the 36 diverse Plaintiffs that purchased insurance contracts from them.

       Yamsin does not stand for the proposition that, like in this case, if a single Illinois

insured has a viable cause of action against its own Illinois insurer, that the entire case

must be remanded.           Plaintiffs have joined unrelated Plaintiffs with unrelated

Defendants, and each Plaintiff has its own contract with its respective insurer. On one

hand, Plaintiffs argue that for purposes of whether there is diversity of jurisdiction, the

Court should not look at each individual claim of an insured against its own insurance

company, even if they are diverse from each other. Yet, on the other hand and citing

Yasmin, Plaintiffs argue that the Court should isolate one single claim of an Illinois

insured against its Illinois insurer, using that sole claim to destroy diversity. Plaintiffs

cannot have it both ways.

       Plaintiffs also incorrectly assert that Garbie v. DaimlerChrysler Corp., 211 F.3d

407, 409-10 (7th Cir. 2000) is “particularly instructive” in support of their arguments.

This assertion is a superficial interpretation of that opinion. In Garbie, residents of

Illinois and Michigan sued Chrysler, a Michigan business, alleging that their vehicles

hadn’t been painted properly. Id. Chrysler removed on the basis that the Michigan

plaintiffs were fraudulently joined. Id. The Seventh Circuit explained that Chrysler could

not “discard plaintiffs” because they all had a “real” claim against Chrysler. Id. Where

Garbie is “particularly instructive” is in support of the proposition that when there is a

                                             10
 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 18 of 33 PageID #:3324




real dispute between a plaintiff and a defendant, the citizenship of both parties to that

real dispute is considered. Unlike Garbie, however, the Defendants here do not all have

“real” claims asserted against them by non-diverse Plaintiffs. Garbie does not hold that

fraudulent joinder is inapplicable if any non-diverse plaintiff has a “real” claim against

any one defendant. Nor does Garbie suggest that the fraud gets any better when

multiple non-diverse plaintiffs have no “real” claims against multiple defendants, as

Plaintiffs argue.

       In summary, the fraudulent joinder doctrine requires looking at the citizenship of

parties with an actual dispute between each other. To the extent Plaintiffs suggest

otherwise, they are asking this Court to contradict the Supreme Court’s Bristol-Myers

Squibb ruling. When the Court examines the citizenship of the parties to actual disputes

here, 16 of the 19 Defendant-insurers have actual disputes with only diverse Plaintiffs,

which results in 36 diverse Plaintiff-Defendant pairs—36 suits over which the Court has

jurisdiction—while six Plaintiff-Defendant pairs do not involve diverse parties and should

be disregarded for jurisdictional purposes. After confirming its jurisdiction is proper, this

Court may then decide to sever and remand those non-diverse pairs pursuant to the

various pending motions to sever. Combining parties with non-viable claims through

fraudulent joinder with multiple different lawsuits through misjoinder does not excuse the

fraudulent joinder.

       B.     Fraudulent Misjoinder Also Applies To Defeat Remand

              1.      The Fraudulent Misjoinder Doctrine

       Fraudulent or procedural misjoinder occurs when a plaintiff sues a diverse

defendant in state court and joins a non-diverse or in-state defendant even though the




                                             11
    Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 19 of 33 PageID #:3325




plaintiff has no reasonable procedural basis to join such defendants in a single action.9

Fraudulent or procedural misjoinder can also apply when unrelated plaintiffs are

improperly joined in order to destroy diversity. In re Fosamax (Alendronate Sodium)

Prod. Liab. Litig. (No. II), 2012 WL 1118780, at * 2 (D.N.J. April 3, 2012) (citation

omitted), aff’d, 751 F.3d 150 (3d Cir. 2014) (“Fraudulent misjoinder recognizes another

basis for removal jurisdiction. Whereas fraudulent joinder focuses on the substantive

deficiencies of a claim against a joined party, fraudulent misjoinder focuses on the

procedural deficiencies of a party’s joinder.”).             Fraudulent misjoinder was first

recognized in Tapscott v. MS Dealer Service Corp., 77 F.3d 1353 (11th Cir. 1996),

abrogated on other grounds, Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir.

2000).

         In Tapscott, the Court held that plaintiffs’ attempts to join certain defendants in

the same action constituted fraudulent joinder because the transactions between certain

plaintiffs and certain defendants had no real connection to the transactions involving the

other parties. As the Court found, “misjoinder may be just as fraudulent as the joinder

of a resident defendant against whom a plaintiff has no possibility of a cause of action.”

Tapscott, 77 F.3d at 1360. The Court added: “We do not hold that mere misjoinder is

fraudulent joinder, but we do agree with the district court that Appellants’ attempt to join

these parties is so egregious as to constitute fraudulent joinder.” Id.




9
  Fraudulent misjoinder is a term of art. The standard for applying the doctrine is objective, not
subjective. See Asher v. Minnesota Mining and Mfg. Co., 2005 WL 1593941, at *7 n. 2 (E.D.
Ky. 2005) (the doctrine does not require a finding of a “bad faith” attempt to defeat diversity on
the part of the plaintiffs: “As with the fraudulent joinder analysis, the Court does not believe that
the plaintiff’s actual motive is relevant to the analysis of whether the plaintiffs’ claims are
misjoined under state or federal rules.”)



                                                 12
     Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 20 of 33 PageID #:3326




         Numerous courts have followed Tapscott, adopting and applying the doctrine.

See, e.g., Brietner v. Merck & Co., Inc., 2019 WL 316026 (D.N.J. Jan. 24, 2019); In re

Fosamax (Alendronate Sodium) Prods. Liab. Litig. (No. II), 2012 WL 1118780 (D.N.J.

April 3, 2012); Asher v. Minnesota Mining and Manufacturing Co., 2005 WL 1593941, at

*4-7 (E.D. Ky. 2005) (agreeing with Tapscott that “just as this Court may find diversity

jurisdiction exists where a plaintiff has no possible cause of action against a nondiverse

defendant, this Court may also find diversity jurisdiction where diversity is destroyed

only through misjoinder of parties.”); Greene v. Wyeth, 344 F. Supp. 2d 674, 684-85 (D.

Nev. 2004) (“[T]his [c]ourt agrees with the Fifth and Eleventh Circuits that the [fraudulent

misjoinder] rule is a logical extension of the established precedent that a plaintiff may

not fraudulently join a defendant in order to defeat diversity jurisdiction in federal

court.”); In re Rezulin Prod. Liab. Litig., 168 F. Supp. 2d 136, 147-148 (S.D.N.Y. 2001);

In re Diet Drugs, No. 1203, 1999 WL 554584 (E.D. Pa. July 16, 1999). See also In re

Benjamin Moore & Co., 318 F.3d 626, 630-631 (5th Cir. 2002) (noting “the force of the

Tapscott principle that fraudulent misjoinder of plaintiffs is no more permissible than

fraudulent misjoinder of defendants to circumvent jurisdiction”).10

         Legal scholars have also strongly advocated that federal courts adopt the

doctrine, for reasons discussed in more detail below. E. Farish Percy, Defining the

Contours of the Emerging Fraudulent Misjoinder Doctrine, 29 Harv. J.L. & Pub. Pol'y



10
  See also Bunnell v. Oklahoma MH Properties, LP, 2012 WL 12863916 (W.D. Ok. May 11,
2012); Hughes v. Sears, Roebuck and Co., 2009 WL 2877424 (N.D.W.Va., Sept. 3, 2009);
Milliet v. Liberty Mut. Ins. Co., 2008 WL 147821, at 2-3* (E.D. La. Jan. 11, 2008); Sutton v.
Davol, Inc., 251 F.R.D. 500 (E.D. Cal. 2008); Reed v. American Med. Sec. Group, 324 F. Supp.
2d 798, 803-804 (S.D. Miss. 2004); Burns v. Western Southern Life Ins. Co., 298 F. Supp. 2d
401 (S.D.W.V. 2004); Smith v. Nationwide Mut. Ins. Co., 286 F. Supp. 2d 777, 781 (S.D. Miss.
2003).



                                             13
     Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 21 of 33 PageID #:3327




569 (2006) (also noting at 587-589 that “district courts in a large majority of circuits have

adopted and applied the doctrine in numerous complex cases, particularly mass tort and

multi-district litigation”); Laura J. Hines & Steven S. Gensler, Driving Misjoinder: The

Improper Party Problem in Removal Jurisdiction, 57 Ala. L. Rev. 779, 781 (2006);11 Jeff

Fisher, Everybody Plays the Fool, Sometimes; There's No Exception to the Rule:

Procedural Misjoinder Is Not an Exception to the Voluntary-Involuntary Rule, 60 Baylor

L. Rev. 993, 994 (2008).12

                2.     The Doctrine Should Be Adopted In This Unprecedented Case

         Defendants are aware, and acknowledged in their consents to removal, that

sister courts in the Southern District of Illinois and Northern District of Illinois have

declined to adopt the fraudulent misjoinder doctrine. Defendants recognize that other

district courts have criticized the doctrine. These decisions, however, are not binding on

this Court. Townsel v. DISH Network, 668 F.3d 967, 970 (7th Cir. 2012) (“[D]istrict

courts’ decisions are not authoritative, even in the rendering district (other district judges

may disagree). It takes an appellate decision to resolve a legal question – and this only

within the circuit’s territory….”); First Merit Bank v. Grasso, 2012 WL 3308737, at *2




11
   Professors Hines and Gensler, supra, at 780: Procedural misjoinder “offers federal courts a
vital tool with which to police joinder gamesmanship. Absent this power, plaintiffs may preclude
defendant access to federal courts by the relatively simple expedient of joining in state court
largely unrelated claims against or on behalf of non-diverse parties. The resulting lawsuit thus
fails the complete diversity test, rendering such cases removal-proof.”
12
   Fisher, supra, at 1006: “State and federal rules set forth requirements for joining multiple
claims or parties to a single suit, and a plaintiff should not be able to block a defendant’s access
to federal court by ignoring them. If we allow misjoined parties to hinder removal, any plaintiff
can prevent removal as long as he has one viable claim against a non-diverse person. All he
must do is join his claim against a local defendant to his claim against the diverse defendant, no
matter how unrelated the claims are, and removal becomes impossible.”



                                                14
 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 22 of 33 PageID #:3328




(N.D. Ill. 2012) (“[D]ecisions of sister district courts in this district are not binding on this

Court.”).

       Further, in the cases where the Southern and Northern District courts of Illinois

declined to adopt the misjoinder doctrine, none of them were like the one before this

Court today. As counsel for Plaintiffs have reported to the press, this “mother of all”

Covid-19 lawsuits is “unprecendented.”         None of the prior cases before the district

courts in this Circuit involved a vast grouping of separate insureds who have no

connection with each other, suing a host of separate insurance companies, who issued

separate contracts to only their own individual insureds. None involved hundreds and

hundreds of insured properties, located in 38 states and one in another country. See,

e.g., Creighton v. Bristol-Myers Squibb & Co., 2013 WL 12333214 (N.D. Ill., May 5,

2013) (plaintiffs sued four related defendants and alleged they defectively designed and

inadequately tested Plavix and failed to warn about dangers associated with its use).

       Courts in the Northern District have not explored, in any detail, the reasons why

Judges in the Southern District, as well as other districts, have chosen not to adopt the

doctrine of fraudulent misjoinder. The articulated reasons in those opinions do not

support rejection of the doctrine. In fact, this unprecedented case cries out for adoption

of the doctrine to protect the statutory rights of the non-diverse Defendants to remove.

       First, certain courts have suggested that the state court should first deal with the

issue of misjoinder and then, if the cases are severed by the state court, non-diverse

defendants can, at that time, remove the case to federal court.                 See Plaintiffs’

Opposition to Defendants’ Motion to Sever, ECF # 133, page 7. None of the cases

delve any deeper into this point. Treating the case in that way puts Defendants in a

Catch-22 position. Without fraudulent misjoinder, diverse defendants could potentially

                                               15
     Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 23 of 33 PageID #:3329




be locked in state court and forever blocked from exercising their statutory right of

removal, despite the fact that the claims were not properly joined at the outset.

         Specifically, a defendant is required to remove a case within 30 days after

service of the initial pleading on the defendant setting forth the claim for relief upon

which such action or relief is based. 28 U.S.C. § 1446(b).13 Although at first glance it

appears that Plaintiffs’ Complaint was not removable, it is crystal clear that parties were

misjoined to destroy diversity. Had the diverse Defendants first brought a motion to

sever in Cook County, succeeded on that motion, and then removed this case to federal

court, counsel for Plaintiffs likely would have argued that removal was not timely. See

Poulos v. NAAS Foods, Inc., 959 F.2d 69, 73, n. 4 (7th Cir. 1992) (noting in dicta that

defendant could have discerned that joinder of one of the defendants was fraudulent

when the complaint was served, and, therefore, the defendant should have removed

within 30 days following service of the complaint, not within 30 days of dismissal of the

non-diverse defendant on a motion for summary judgment). While courts have not

addressed this issue in relation to fraudulent misjoinder, filing a motion to sever at the

outset in state court, then, is an extremely risky option for a diverse defendant where

non-diverse defendants have been fraudulently misjoined.

         In addition, if this Court follows Plaintiffs’ desired course and remands the entire

case back to State Court to have a state court Judge decide the issue of severance,



13 Plaintiffs also argue that removal is defective because the four Illinois defendants have not
filed consents to removal. (ECF #132, page 7, n. 6.) The statute makes it clear, though, that
only “properly joined” defendants have to consent. See Midland Mgmt. Co. v. Am. Alt. Ins.
Corp., 132 F. Supp. 3d 1014, 1024 (N.D. Ill. 2015) (consent is not required for defendants who
have been fraudulently joined). Plaintiffs also reference the forum-defendant rule, but the rule
does not apply here because the forum-defendants have been improperly joined. Gottlieb v.
Westin Hotel Co., 990 F.2d 323, 327 (7th Cir. 1993) (“Where a resident defendant has been
fraudulently joined, the forum defendant rules is irrelevant.”)

                                               16
 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 24 of 33 PageID #:3330




there is another potential roadblock facing the diverse defendants who wish to exercise

their statutory right of removal. Plaintiffs will object to Defendants’ motion to sever filed

in State Court. If the State Court grants the motion to sever, each diverse defendant will

then remove the case to federal court. Yet, when that time comes, counsel for Plaintiffs

will likely argue that the case is not removable because of the federal common law

“voluntary-involuntary” rule. Under this rule, removal of a state court action is only

allowed when a plaintiff voluntarily dismisses a claim against a non-diverse defendant.

Although Defendants do not believe that a state court order granting a severance of

misjoined parties is a dismissal that would be subject to the “voluntarily-involuntary

rule,” Plaintiffs will surely attempt to have the diverse defendants remanded back to

state court based on the “voluntary-involuntary rule.” See Vogel v. Merck & Co. Inc.,

476 F. Supp. 2d 996, 1002-1004 (S.D. Ill. 2007).

       Due to the way Plaintiffs have improperly crafted their Complaint, if their

arguments on remand are adopted, diverse Defendants with a statutory right to removal

could be forever locked in state court, based solely on the fact that Plaintiffs improperly

joined claims together in a deliberate effort to avoid diversity jurisdiction. If a diverse

Defendant does not remove at the outset, Plaintiffs will argue that removal is untimely

because it was more than 30 days after service of the pleading. If a diverse Defendant

starts in state court, successfully moves to sever, and then removes the case, Plaintiffs

will argue the voluntary-involuntary rule warrants remand.            From the Plaintiffs’

perspective, it is “heads I win, tails you lose.” Therefore, this Court should recognize

the fraudulent misjoinder doctrine now and deny Plaintiffs’ Motion to Remand.

       Indeed, it is precisely because of this Catch-22 that legal scholars have

advocated that courts should adopt the fraudulent misjoinder doctrine. See Professor

                                             17
     Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 25 of 33 PageID #:3331




Percy, supra, at 588-589: (criticizing the suggestion that the state court should first

address the joinder issue because removal of a case after the state court has severed

the misjoined parties arguably violates the “voluntary/involuntary” rule, and, in some

cases, the state court may not sever the misjoined claims until more than one year after

the case was filed: “Thus, unless the Supreme Court abolishes the voluntary-involuntary

rule or Congress amends the removal statute to alter application of the rule, the

fraudulent misjoinder doctrine is necessary to protect a diverse defendant’s right to

remove. Otherwise, a plaintiff could defeat removal by unreasonably joining a spoiler.”);

Professors Hines and Gensler, supra, at 810-812 (expressing serious doubt as to

whether, in light of the voluntary-involuntary rule, it is practical to require defendants to

first seek severance in the state court under the assumption that the case will be

removable when the state court severs out the unrelated and misjoined spoilers, and

further highlighting that, in any event, the removal must be filed within one year of the

time the suit is filed in state court: The “‘voluntary change’ rule and the current one-year

cap on diversity removal combine to make it unrealistic and unfair to demand that

defendants seek severance in state court.”). 14

         Second, some district courts have commented that the Seventh Circuit has not

had the opportunity to consider the doctrine. See Livingston v. Hoffman-La Roche, Inc.,

293 F. Supp. 3d 760, 765 (N.D. Ill. 2018);15 Rutherford v. Merck & Co., Inc., 428 F.



14
   See also Fisher, supra at 1006: Explaining that a “gap exists” where a plaintiff joins a party
against whom it has a valid, yet unrelated claim, and that the doctrine of procedural misjoinder
is necessary to fill that gap: “[w]ithout it, the [voluntary-involuntary] rule might be exploited to
keep cases locked in state court when the only properly joined parties are diverse”.
15
   Judge Aspen acknowledged that defendants raised a “colorable fraudulent misjoinder”
argument, but, instead of deciding whether to adopt or reject that doctrine, dismissed the case
based on lack of personal jurisdiction.

                                                18
 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 26 of 33 PageID #:3332




Supp. 2d 842, 851 (S.D. Ill. 2006). Apparently, the district courts are hesitant to adopt

the doctrine without such guidance. An order remanding a case to the state court from

which it was removed, however, is not reviewable on appeal under 28 U.S.C. § 1447(d).

It appears that the only way the Seventh Circuit would have the opportunity to weigh in

on the doctrine is if a district court first denies a motion to remand, followed by a

subsequent appeal. Lack of Seventh Circuit guidance, then, is not a reason to refuse to

adopt the doctrine. In fact, the opposite is true. Denying the motion to remand will, in

fact, allow for the possibility of review by the Seventh Circuit.

       Third, a few courts have commented that the issue should be left up to Congress,

not the courts. The fraudulent joinder doctrine, however, was adopted over 100 years

ago, as a creation of the federal courts. See Percy, supra, at 577-578; Professors

Hines and Gensler, supra, at 788-790.          Fraudulent misjoinder is simply a logical

extension of the fraudulent joinder doctrine. See Fisher, supra, at 1013 (“Essentially,

procedural misjoinder is no more than the procedural equivalent of fraudulent joinder,

and courts should treat it as such.”). Further, 28 U.S.C. § 1441(b)(2) and 28 U.S.C. §

1446(b)(2)(A) reference only “properly joined” defendants, which implies that a non-

diverse defendant who has been misjoined should not be used to defeat jurisdiction.

       Fourth, certain courts highlight that it is unclear whether a federal court should

apply the federal or state joinder rules in applying the fraudulent misjoinder doctrine.

Rutherford v. Merck & Co., Inc., 428 F. Supp. 2d at 854, n. 2. There is, in fact, a

difference of opinion around the country. This, however, does not warrant a refusal to




                                             19
     Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 27 of 33 PageID #:3333




adopt the doctrine here. In this case, since the Illinois joinder rules are substantially

similar to the federal rules, the issue is not relevant.16

         Fifth, some courts mention that the standard for applying the doctrine is not

consistent across the country, and perhaps difficult to apply. Rutherford v. Merck & Co.,

Inc., 428 F. Supp. 2d at 852-853. This, however, is not a reason to reject the doctrine

either. Federal courts apply standards to cases every day, even if there is a lack of

consistency among the circuits. In fact, there is inconsistency across the county on the

standard to apply for fraudulent joinder, yet courts have recognized that doctrine for

over 100 years. See Percy, supra at 579 (highlighting the different tests courts employ

to apply the fraudulent joinder doctrine).

         Finally, in rejecting the doctrine, some courts fall back on the presumption of

favoring plaintiffs’ choice of forum. As Plaintiffs repeat, they are the “masters of their

own complaint.” This, however, is merely a common law presumption. When a non-

diverse party has been added to destroy diversity, a defendant’s statutory right to

remove should prevail over a common law presumption.17


16
   See 735 ILCS 5/2-404 and 5/2-405; Emil Buck & Sons, Inc. v. Int’l Press Servs., Inc., 1986
WL 7668, at * 1 (N.D. Ill. June 27, 1986) (describing federal and Illinois state joinder
requirements as “identical”). See also Asher, 2005 WL 1593941, at * 7 (“Here, the Court need
not decide whether federal or state joinder rules apply where there is an allegation of misjoinder
because the Kentucky and federal rules regarding misjoinder are, in all significant respects,
identical.”); In re Fosamax (Alendronate Sodium) Prods. Liab. Litig. (No. II), 2012 WL 1118780,
at * 3 (whether to apply federal or state joinder rules not an issue because Missouri rules
“substantively identical” to the Federal Rules); Brietner v. Merck & Co., Inc., 2019 WL 316026,
at * 3 (D.N.J. January 24, 2019) (noting New Jersey and Federal joinder rules are “substantially
similar”); Sutton v. Davol, Inc., 251 F.R.D. at 505 (since California and Federal joinder rules
were similar, it was “unnecessary to resolve” whether state or federal joinder rules applied).
17
   See Elrod v. Bayer Corp., 2020 WL 4284416, at *2 (N.D. Ill. July 27, 2020), citing Schur v.
L.A. Weight Loss Centers, Inc., 577 F.3d 752, 763 (7th Cir. 2009) (“While a ‘plaintiff typically may
chose its own forum, … it may not join a nondiverse defendant simply to destroy diversity
jurisdiction’”.); Guidant Corp. Implantable Defibrillators Prod. Liab. Litig., 2007 WL 2572048, at
*3 (D. Minn. Aug. 30, 2007) (where a non-diverse party cannot be properly joined under the

                                                20
 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 28 of 33 PageID #:3334




       Fraudulent misjoinder is simply a logical extension of the judge-made fraudulent

joinder doctrine, and is necessary in light of the risk to diverse defendants posed by the

voluntary-involuntary rule. Simply saying the state court should consider the issue of

joinder first is not a remedy at all. See Professors Hines and Gensler, supra, at 783

(“We believe that it is the obligation of federal courts to exercise such authority

[adopting the doctrine] rather than washing their hands of the problem by relegating the

task to state courts.”).

              3.      The Fraudulent Misjoinder Rule Applies In This Case

       Fraudulent misjoinder applies to this unprecedented case.             In performing the

analysis, a court examines whether the joinder of plaintiffs and/or defendants in a single

action is proper under Rule 20(a)(1) and (2) of the Federal Rules of Civil Procedure or

the similar state rule of procedure. To be permitted to join plaintiffs or defendants in a

single action, Rule 20 requires (1) a claim for relief asserting joint, several, or alternative

liability, (2) arising from the same transaction, occurrence, or series of transactions or

occurrences, and (3) a common question of law or fact. Fed. R. Civ. P. 20(a).

       Defendants have explained, in their Motions to Sever, why joinder is clearly

improper. Defendants will address Plaintiffs’ arguments as to why joinder was proper in

their joint reply in further support of their Motions to Sever. This will also include a

discussion of Plaintiffs’ arguments regarding the “just terms” standard.


Federal Rules of Civil Procedure, “other interests, such as the Defendants’ statutory right of
removal, prevail over that of permitting plaintiff’s choice of forum.”); Greene v. Wyeth, 344 F.
Supp. 2d at 685 (“[W]here the non-diverse party cannot be properly joined under the Federal
Rules of Civil Procedure, other interests prevail over that of permitting a plaintiff’s choice of
forum”); Hughes v. Sears, Roebuck and Co., 2009 WL 2877424, at * 5 (N.D.W.Va., Sept. 3,
2009) (“Where a non-diverse party cannot be properly joined under the Federal Rules of Civil
Procedure, the defendant’s right of removal should prevail over that of permitting a plaintiff’s
choice of forum.”).


                                               21
     Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 29 of 33 PageID #:3335




            Plaintiffs argue that Defendants cannot satisfy the “egregious” standard in

Tapscott. (ECF # 132 at 14.) Many courts reject the application of the “egregious”

standard when considering misjoinder in the context of motions to remand.18

Defendants agree with these cases and legal scholars that the “egregious” standard is

not appropriate. See Professor Percy, supra, at 614-615 (advocating that courts should

apply a “reasonable basis for joinder” standard); accord Fisher, supra, at 108.

            Tthe standard should be whether there is a reasonable basis to believe that the

state court would find that all the parties and all the claims in Plaintiffs’ “mother of all”

such lawsuits were properly joined.          The answer here is clearly no.          Regardless,

however, of which standard to apply, the standard has been satisfied in this case. It is

egregious and there is no reasonable basis to join, in a single action, 42 separate and

unrelated insureds against 19 separate insurers, in a case involving over 710 locations,

in 38 states and British Columbia. Adding four non-diverse spoiler Defendants, insuring

only 4.6% of the locations involved in the case, should not be countenanced.

      II.      Plaintiffs’ Unprecedented Action Will Not Promote Efficiency, Judicial
               Economy, Cost Savings and Lead To Quick Decisions On The Merits

            Plaintiffs argue that they chose to file the “mother of all” such lawsuits for the

purposes of efficiency, judicial economy, cost savings and so that a single state court

judgment could “quickly” decide the common issues. This makes no sense.

18
   See, e.g., Asher v. Minnesota Mining and Mfg. Co., 2005 WL 1593941, at *8 (E.D. Ky. 2005)
(agreeing with other courts that something more than “mere misjoinder” is required, and finding
that “the proper inquiry … is whether there is even arguably a reasonable basis for predicting
that the state court would find that the claims are properly joined.”); Burns v. Western Southern
Life Ins. Co., 298 F. Supp. 2d 401, 403 (S.D.W.V. 2004) (court rejected an “egregious”
standard, noting that “[a]dding what would be in essence a state-of-mind element to the
procedural misjoinder inquiry would overly complicate what should be a straightforward
jurisdictional examination.”); Greene v. Wyeth, 344 F. Supp. 2d 674, 684-85 (D. Nev. 2004)
(court rejected an “egregious” standard, noting that the use of “fraudulent” in fraudulent
misjoinder was merely a “term of art”); In re Rezulin Prod. Liab. Litig., 168 F. Supp. 2d 136, 147-
148 (S.D.N.Y. 2001).

                                                22
     Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 30 of 33 PageID #:3336




         Plaintiffs’ action includes 42 separate plaintiffs, 19 different insurers each with

different contracts, and over 710 locations in 38 states and British Columbia. In addition

to the 710 (or more) locations for which there will have to be discovery, the parties will

have to address at least 38 state executive orders, proclamations, and guidelines, as

well as many additional county and municipal orders. There will have to be discovery

regarding the alleged business income losses at each of the locations.                   Given the

number of defendants, there will be a whole host of defense counsel present at every

court hearing, telephone call, video conference, meeting, and deposition. In its present

form, there will be nothing efficient or quick about this lawsuit.19

         Take, for example, Manny’s, a Chicago icon with but a single location. Manny’s is

insured by Society. Or Joy District, a nightclub in River North, with a single location. It

is insured by Spriska, an Illinois insurance company. It is not plausible that either of

these insureds would honestly claim it is more efficient for them to be grouped in this

massive lawsuit with a multitude of others, with at least 708 other locations that have

nothing to do with their establishments.          Had they filed individual suits earlier, the

coverage issues under each of their insurance contracts could have been fully briefed

by now. They may not like what courts decide,20 but the process would be quick,

efficient, and cost-effective.


19
   See, e.g., In Re Diet Drugs, 1999 WL 554584, at *3 (E.D. Pa. 1999) (“The joinder of several
plaintiffs who have no connection to each other in no way promotes trial convenience or
expedites the adjudication of the asserted claims. Rather, the joinder of such unconnected,
geographically diverse plaintiffs that present individual circumstances material to the final
outcome of their respective claims would obstruct and delay the adjudication process. Given
Plaintiffs’ vast geographic diversity and lack of reasonable connection to each other, the court
finds that the attempted joinder of the nonresident Plaintiffs wrongfully deprives Defendants of
their right of removal.”)
20
  With only a few exceptions, courts around the country have been granting motions to dismiss
insured’s complaints for failure to state a claim, primarily because there is no direct physical loss

                                                 23
 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 31 of 33 PageID #:3337




          Plaintiffs add that the Court should decline severance, otherwise “many parties

will be forced to simultaneously litigate the same issues based on the same facts at the

same time in both state and federal courts.” (ECF # 132 at 3.) This is not true. Each

Plaintiff will only be litigating in a single court. Joy District, for example, will be only

litigating in state court, not federal court. Only counsel for Plaintiffs will be litigating

separate cases in both state and federal court, on behalf of its respective clients. This

is simply a non-issue created by counsel for Plaintiffs.

   III.      Public Policy Strongly Favors Federal Diversity Jurisdiction By
             Disregarding The Improperly Joined Parties

          Sanctioning Plaintiffs’ attempt to create the “mother of all” cases via fraudulent

consolidation has significant negative repercussions. Permitting this improper joinder

would allow the claims of a plethora of unrelated insureds against a multitude of

unrelated insurance companies to be combined in a single action. In the future, counsel

will attempt to find the state where it can obtain personal jurisdiction over the most

insurance companies, and then add as defendants a few insurance companies who are

citizens of that forum-state.      The only limit is how many clients the law firm (or a

combination of law firms) can find to sign up and join the lawsuit.

          Consider a hurricane that threatens Florida, and the Governor and Mayors order

businesses to close and/or individuals to evacuate. The hurricane turns then east,

missing the coastline. Yet, thousands of businesses evacuated, and they all have civil

authority coverage under their respective insurance policies.             The alleged common


or damage, which is required to trigger coverage. See, e.g., Sandy Point Dental, PC, v. The
Cincinnati Ins. Co., No. 20-cv-2160, 2020 WL 5630465, *3 (N.D. Ill. Sept. 21, 2020) (Gettleman,
R.) (“In essence, plaintiff seeks insurance coverage for financial losses as a result of the closure
orders. The coronavirus does not physically alter the appearance, shape, color, structure, or
other material dimension of the property. Consequently, plaintiff has failed to plead a direct
physical loss – a prerequisite to coverage.”)

                                                24
 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 32 of 33 PageID #:3338




issue may be whether there is civil authority coverage.          Counsel could join every

business in Florida as plaintiffs in one lawsuit in Florida State Court. This cannot be.

       Indeed, after the great Chicago Fire of 1871, every insured business in Chicago

could have joined to sue, in a single action, every insurance company, with the common

question being whether Ms. O’Leary’s cow caused the fire. This also cannot be.

       In Plaintiffs’ world, there would be no need for MDLs. Counsel would ensure that

their state court actions are removal-proof. Otherwise diverse defendants will be locked

into state court and deprived of their statutory right to removal. This also cannot be.

                                        Conclusion

       Defendants respectfully request that this Court find that it has diversity

jurisdiction and deny Plaintiffs’ Motion to Remand. Subsequently, this Court should

sever the parties and the claims, and then re-evaluate jurisdiction for each newly

severed case. Any cases where there is a lack of diversity between the insured Plaintiff

and its Defendant insurer could then be individually remanded.

       WHEREFORE, these Certain Defendants request that this Court find that

diversity jurisdiction exists between all properly joined parties, deny Plaintiffs’ motion to

remand, and for such other relief as this Court may deem fair and just.

Dated: October 9, 2020                      /s/ K. Clark Schirle
                                          K. Clark Schirle (ARDC No. 6199270)
                                          cschirle@butler.legal
                                          Jonathan K. Barger (ARCD No. 6277079)
                                          jbarger@butler.legal
                                          BUTLER WEIHMULLER KATZ CRAIG LLP
                                          115 S. LaSalle Street, Suite 3200
                                          Chicago, Illinois 60603
                                          (312) 462-9200
                                          Attorneys for Employers Insurance Company of
                                          Wausau and Ohio Insurance Security Company



                                             25
 Case: 1:20-cv-05140 Document #: 139 Filed: 10/09/20 Page 33 of 33 PageID #:3339




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2020, a copy of foregoing CERTAIN
DEFENDANTS’ JOINT OPPOSITION IN RESPONSE TO PLAINTIFFS’ MOTION TO
REMAND was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the court’s electronic filing system or by mail to anyone unable to accept electronic filing
as indicated on the notice of electronic filing. Parties may access this filing through the
Court’s CM/ECF system.


                                    Butler Weihmuller Katz Craig LLP

                                    By:      /s/ K. Clark Schirle
                                          Attorneys for Defendants, Employers Insurance
                                          Company of Wausau and Ohio Security Insurance
                                          Company


K. Clark Schirle
Jonathan K. Barger
BUTLER WEIHMULLER KATZ CRAIG LLP
115 S. LaSalle Street, Suite 3200
Chicago, Illinois 60603
(312) 462-9200
cschirle@butler.legal
jbarger@butler.legal




                                              26
